ORDER
PER CURIAM.
Margaret T. Patton (Contingent Beneficiary) appeals from the final judgment entered in favor of Joseph M. Tuley (Trustee) after a non-jury trial on Contingent Beneficiary’s claim for an accounting, the removal of Trustee, and the appointment of a successor trustee.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).